The opinion of the court was delivered by
Valentine, J.:
Where the verdict of a jury has been rendered upon oral testimony, and the testimony tending to support the verdict would be sufficient therefor if it were not contradicted by other testimony, and the district court has approved the verdict by refusing to set it aside and to grant a new trial, this court will not reverse the judgment of the district court and order a new trial to be granted where the only ground therefor is"that the verdict is not sustained by sufficient evidence. This principle has already been decided in Luke v. Johnnycake, 9 Kas., 511, 519; K. P. Rly. Co. v. Montelle, 10 Kas., 126, 127; Davenport v. Elliott, 10 Kas., 587; St. Jos. & Den. City Rld. Co. v. Chase, 11 Kas., 47; Brewster v. Hall, 12 Kas., 161; A. T. & S. F. Rld. Co. v. Stanford, 12 Kas., 354.
II. A receipt for money is only prima faeie evidence of the truth of the statements therein contained.
III. Where a debtor pays a portion of his debt, which portion he admits to be due at the time he pays it, but claims that it is all that is due, and that it is the whole of the debt, and the creditor receives the same and signs a receipt in full therefor, but at the same time claims that it is only a portion of the debt, and that the other portion still remains due, the *41creditor is not estopped by his receipt from afterward suing the debtor and recovering the balance of the debt not yet paid.
In support of these last two propositions we would refer to the cases of Ryan v. Ward, 48 N. Y., 204; Bright v. Coffman, 15 Ind., 371; Wheeler v. Wheeler, 11 Vt., 60, 66; Curtis v. Martin, 20 Ill., 558, 577; and other cases cited in briefs of counsel.
The judgment of the court below is affirmed.
King-man, C. J., concurring.
Brewer, J., dissenting.